Citation Nr: 1719489	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO. 10-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

With resolution of the factual doubt in his favor, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are approximated. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the claim in July 2014 to afford the Veteran an opportunity to file a claim for TDIU, provide the Veteran with an examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment, and to adjudicate the Veteran's claim. 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341 (a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id. 

The Veteran's service-connected disabilities include: PTSD with unspecified depressive disorder at 50 percent disabling, left leg lymphedema at 40 percent disabling, a right foot disability at 20 percent disabling, left wrist tenosynovitis at 10 percent disabling, left ankle strain at 10 percent disabling, allergic rhinitis at 10 percent disabling, gastroesophageal reflux disease at 10 percent disabling, and noncompensable reactive airway disease, maxillary sinusitis, asthma, and hypertension. The Veteran's combined disability rated is 90 percent. 38 C.F.R. 
§§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16 (a), 4.25.

After review of all of the evidence, the Board finds that the evidence is in approximate balance and the claim will be granted. 


ORDER

A total rating based on individual unemployability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


